In an action by an infant plaintiff to recover damages for personal injuries sustained as the result of the defendant’s negligent operation of his motor vehicle in which the infant was a passenger, and by her father for loss of services and expenses, defendant appeals from an order of the Supreme Court, Kings County, dated June 21, 1960, granting plaintiffs’ motion for summary judgment, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, and motion denied. Whether the swerve or skid into the elevated pillar resulted from negligent operation was, at the least, a question of fact in view of the respective versions of the infant plaintiff and the defendant (Lahr v. Tirrill, 274 N. Y. 112; Cole v. Swagler, 308 N. Y. 325). Moreover, there is no showing of compensable injury sustained by the infant plaintiff as a result of the accident. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.